Citation Nr: 9920431	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-13 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1971, and from June 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO 
that denied, in pertinent part, a claim of entitlement to 
service connection for IBS.  The veteran was notified of this 
denial in July 1995.  This matter also comes before the Board 
from a March 1996 rating decision that granted a 50 percent 
rating for PTSD.  A hearing was held at the RO in October 
1996 and at the Board in Washington, D.C. in July 1997.  In 
September 1997, the Board denied service connection for a 
lung disability, and remanded the claim of service connection 
for IBS, the PTSD rating issue, and the question of 
entitlement to a total disability rating based on individual 
unemployability.

By a March 1999 rating decision, the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability was granted.  Therefore, this 
issue is no longer before the Board and will not be 
addressed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.204 (1998).

(Consideration of the claim of service connection for IBS is 
deferred pending completion of the development sought in the 
remand below.)


FINDING OF FACT

The veteran's PTSD results in his being unable to maintain 
employment.


CONCLUSION OF LAW

A 100 percent schedular rating for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for a higher rating must now include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used to assign a rating.  Id.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  61 Fed. Reg. 52701, 
52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998)).

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 
70 percent rating is assignable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  And, a 10 percent rating is 
assignable when the disability causes mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Moreover, the Board notes that "'when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.'  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

The Board notes that a December 1994 psychological evaluation 
included an opinion that the veteran's unstable employment 
history, with most jobs lasting only a few weeks or months, 
was due to a "combination of psychiatric and medical 
symptoms" interfering with his ability to tolerate work 
demands.  PTSD and major depressive disorder (recurrent, 
severe, without psychotic features) were diagnosed.  In 
February 1997, the veteran was denied participation in 
vocational rehabilitation because it was determined that 
"based on his disabilities," it was not reasonably feasible 
for him to benefit from such a program.  No further rationale 
was provided.  A private physician, in March 1998, opined 
that the veteran had been unable to keep a steady job due to 
his "mental health issues."  A different private physician, 
in April 1998, noted that the nature of the veteran's illness 
was PTSD, and that due to his "chronic illness" it was 
highly likely that he would be unable to keep a job.

Although it is not entirely clear from the record, including 
the information described in the paragraph above, that the 
veteran's PTSD alone has caused him to be demonstrably 
unemployable, further evidence was obtained by the RO in 
October 1998 when a VA examiner opined that the veteran's 
Global Assessment of Functioning (GAF) score was 50 for PTSD.  
It was explained that this meant serious impairment in social 
and occupational functioning, including difficulties such as 
having no friends and being unable to keep a job.  

The Board finds it significant that the October 1998 VA 
examiner diagnosed both PTSD and dysthymia, but provided the 
GAF score for PTSD only, strongly suggesting that the 
veteran's "serious" impairment was in fact due to PTSD, 
even to the extent of his being unable to keep a job.  
Consequently, given the repeated references in the record to 
the veteran being unable to maintain employment, and the 
difficulties implicit in the record with distinguishing 
symptoms due to PTSD from those due to other psychiatric 
impairment, the Board finds that the most recent assessment 
by the VA examiner is persuasive as to the veteran's 
inability to maintain a job.  In light of the old criteria, 
which allow for the assignment of a 100 percent rating when 
it is shown that the veteran is demonstrably unable to retain 
employment, and with application of the benefit-of-the-doubt 
doctrine, the Board finds that the evidence supports a grant 
of a 100 percent rating.  

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Turning to the issue of entitlement to service connection for 
IBS, the veteran contends, among other things, that his IBS 
is aggravated by his service-connected PTSD.  The Board notes 
that service connection may be granted for a disability that 
results from disease or injury incurred in or aggravated by 
service, or for a disability that is proximately due to or 
the result of a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; 3.310 (1998).  Further, 
notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 8 Vet. App. 374, 448 (1995).  

Pursuant to the Board's September 1997 remand, a VA 
examination was conducted in January 1999.  The examiner was 
asked to provide an opinion as to whether the veteran's IBS 
(if found) could be etiologically related to service or any 
service-connected disability.  The examiner was further asked 
to provide an opinion as to whether the veteran's IBS had 
been made worse by his service-connected PTSD.  In the 
January 1999 examination report, it was noted that the 
veteran had IBS; however, the examiner did not provide an 
opinion regarding either question posed in the remand.  
Because the examination report is not responsive to the 
requests made in the September 1997 remand, this issue needs 
further development.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand order, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Stegall, 
supra.

For the reasons stated, this service connection claim must be 
returned to the RO for the requested development in 
accordance with the recent decision in Stegall.  Accordingly, 
the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his IBS, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  

2.  The examiner who conducted the 
January 1999 gastrointestinal evaluation 
should be asked to review the record and 
provide opinions as to the medical 
probability that IBS is attributable to 
military service or to already service-
connected disability.  An opinion should 
also be provided as to the medical 
probability that IBS has been made worse 
(aggravated) by already service-connected 
disability.  The claims folder, along 
with all additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner for 
review.  The rationale for the examiner's 
opinions should be set forth in detail.  
If the examiner who conducted the January 
1999 examination is not available, then 
another gastrointestinal examination 
should be scheduled and the examiner 
called on to conduct the new examination 
should be asked to provide the opinions 
requested above.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, the veteran is free to submit additional 
evidence and/or argument during the pendency of the remand.  
The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

